                                                                     1

 1                  IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
 2                            EASTERN DIVISION
 3   CHRISTOPHER MOEHRL, on behalf        )
     of himself and all others            )
 4   similarly situated,                  )
                                          )
 5                    Plaintiffs,         )
                                          )
 6             -vs-                       )   No. 19 C 1610
                                          )
 7   THE NATIONAL ASSOCIATION OF          )
     REALTORS,                            )   Chicago, Illinois
 8                                        )   October 10, 2019
                      Defendants.         )   9:00 a.m.
 9
10                      TRANSCRIPT OF PROCEEDINGS
                    BEFORE THE HONORABLE ANDREA R. WOOD
11
     APPEARANCES:
12
     For the Plaintiffs:        HAGENS, BERMAN, SOBOL, SHAPIRO LLP
13                              455 North Cityfront Plaza Drive
                                Chicago, Illinois 60611
14                              BY: MS. WHITNEY KENDALL SIEHL
15
     For Defendant National     SCHIFF HARDIN LLP
16   Assn. Of Realtors:         233 South Wacker Drive
                                Chicago, Illinois 60602
17                              BY: MR. JACK R. BIERIG
18
     For Defendant Realogy:     MORGAN LEWIS & BOCKIUS LLP
19                              77 West Wacker Drive
                                Chicago, Illinois 60601
20                              BY: MS. HEATHER JEAN NELSON
21
22                  COLETTE M. KUEMMETH, CSR, RMR, FCRR
                          OFFICIAL COURT REPORTER
23                       219 South Dearborn Street
                                 Room 1928
24                       Chicago, Illinois 60604
                              (312) 554-8931
25
                                                                2

 1   APPEARANCES: (Continued)
 2
     For Defendant
 3   HomeServices:           BARNES & THORNBURG LLP
                             One North Wacker Drive
 4                           Chicago, Illinois 60606
                             BY: MS. DENISE A. LAZAR
 5
 6   For Defendant Re/Max:   JONES DAY
                             77 West Wacker Drive
 7                           Chicago, Illinois 60601
                             BY: MS. ERIN LIND SHENCOPP
 8
     For Defendant
 9   Keller Williams:        HOLLAND & KNIGHT LLP
                             150 North Riverside Plaza
10                           Chicago, Illinois 60606
                             BY: MR. TIMOTHY RAY
11
12   For the Government:     MR. THOMAS WALSH
                             Assistant United States Attorney
13                           219 South Dearborn Street
                             Chicago, Illinois 60604
14
15
16
17
18
19
20
21
22
23
24
25
                                                                    3

 1        (Proceedings heard in open court:)
 2             THE CLERK: 19 CV 1610, Moehrl versus National
 3   Association of Realtors.
 4             MS. SIEHL: Good morning, your Honor. Whitney
 5   Siehl for the plaintiffs.
 6             MR. WALSH: Good morning, your Honor. Thomas Walsh
 7   for the United States.
 8             MR. BIERIG: Good morning, your Honor. Jack Bierig
 9   for Defendant National Association of Realtors.
10             MR. RAY: Good morning, your Honor. Timothy Ray on
11   behalf of Keller Williams.
12             MS. SHENCOPP: Good morning, your Honor. Erin
13   Shencopp on behalf of Defendant Remax LLC.
14             MS. NELSON: Good morning, your Honor. Heather
15   Nelson on behalf of Realogy.
16             MS. LAZAR: Good morning, your Honor. Denise Lazar
17   on behalf of HomeServices, defendants.
18             THE COURT: Good morning. So the United States of
19   America would like to get involved and express some opinions
20   in connection with this matter. Do the other parties have an
21   objection to the request for the United States to file a
22   statement of interest?
23             MR. BIERIG: Your Honor, since this is directed at
24   the National Association of Realtors, I suppose we would not
25   object to the expression of views by the Government, but we
                                                                    4

 1   strongly object to what those views are. They, in our
 2   judgment, totally mischaracterize the consent decree that was
 3   entered between the United States and NAR, which three times
 4   expressly permits NAR to have a rule that says that MLSs may
 5   require the participants offer cooperation and compensation
 6   as a condition of being in the MLS.
 7             I'm happy, your Honor, to explain the reason for
 8   that now, or to ask your Honor how you would like us to
 9   address it.
10             THE COURT: Okay. So no objection to the filing of
11   the document, you just want an opportunity to respond in
12   substance.
13             MR. BIERIG: Right. I can do that, your Honor,
14   today, or we can do it in connection with our reply brief in
15   support of our motion to dismiss, or we can file a separate
16   paper. Whatever your Honor would prefer.
17             THE COURT: I think a written filing would be
18   preferable since we're in the middle of briefing and since
19   the Government has made their submission in writing. The
20   best way to preserve a substantive response is to file --
21   make a separate filing.
22             I don't see any reason why you would not be able to
23   incorporate that into the reply brief. I don't recall off
24   the top of my head how many pages I allow for a reply brief,
25   but I permit some additional pages.
                                                                    5

 1             I suppose the other parties may have either less of
 2   an interest or a different interest than the National
 3   Association of Realtors with respect to these issues. Is
 4   there any other party that has an interest in responding
 5   substantively to the Government's position?
 6             MR. RAY: Keller Williams does not.
 7             MS. SHENCOPP: No, your Honor. My client was not
 8   involved in the compensatory issue, so we take no position on
 9   the Government motion.
10             MS. NELSON: Realogy doesn't have a position
11   either.
12             MS. LAZAR: HomeServices does not wish to make a
13   filing at this time.
14             THE COURT: Okay. Let's do it as a separate
15   filing, actually. Well, what would you prefer?
16             MR. BIERIG: Well, whatever your Honor prefers is
17   what we would do, but all of the reply briefs in support of
18   the motions to dismiss are due on Monday. If your Honor will
19   give us a couple of extra pages for that, we will include it
20   in our reply.
21             THE COURT: Do you need more time? Given that this
22   was just granted leave to file today, and your briefs are due
23   on Monday, I would give everybody a few more days if you need
24   it.
25             MR. BIERIG: We wouldn't mind a few more days, if
                                                                   6

 1   your Honor would be willing to grant it.
 2             THE COURT: I'll give you until the end of next
 3   week as opposed to Monday.
 4             MR. BIERIG: That would be great.
 5             THE COURT: Is that helpful? The 18th. And five
 6   additional pages? What was the page limit that I set before?
 7             MR. BIERIG: I think it was 15 pages, your Honor.
 8             THE COURT: Did I not extend it? Yes. Replies are
 9   limited to 15 pages. I'll give you the additional, so 20
10   pages, so that you can incorporate whatever you need to say
11   in response to the Government's position.
12             MR. BIERIG: Much appreciated, your Honor.
13             MR. RAY: Just to clarify, all defendants have
14   until the 18th?
15             THE COURT: Correct. No reason not to keep you all
16   on the same schedule.
17             MR. RAY: Thank you.
18             THE COURT: Okay. Otherwise the status date that
19   was set, which is December 12, can stay the same.
20             I think that's all. Anything else from the parties
21   today?
22             MR. BIERIG: No. Thank you very much, your Honor.
23             THE COURT: Thank you.
24        (End of proceedings.)
25
 1
 2                       C E R T I F I C A T E
 3
 4        I certify that the foregoing is a correct transcript
 5   from the record of proceedings in the above-entitled case on
 6   October 10, 2019.
 7
 8
 9
10   /s/Colette M. Kuemmeth
        Court Reporter
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
